Title: From Thomas Jefferson to James Madison, 1 May 1807
From: Jefferson, Thomas
To: Madison, James


                        
                            Dear Sir
                            
                            Monticello May 1. 07.
                        
                        I return you Monroe’s, Armstrong’s, Harris’s & Anderson’s letters, & add a letter & act from Govr.
                            Mc.Kean to be filed in your office. the proposition for separating the Western country mentioned by Armstrong to have been
                            made at Paris is important. but what is the declaration he speaks of? for none accompanies his letter, unless he means
                            Harry Grant’s proposition. I wish our ministers at Paris, London & Madrid could find out Burr’s propositions & agents
                            there.   I know few of the characters of the new British administration. the few I know are true Pittites & Anti-American.
                            from them we have nothing to hope but that they will readily let us back out. whether they can hold their places will
                            depend on the question whether the Irish propositions be popular or unpopular in England.   Dr. Sibley, in a letter to Genl.
                            Dearborne, corrects an error of fact in my message to Congress of December. he says the Spaniards never had a single
                            souldier at Bayou Pierre till Apr. 1805. consequently it was not a keeping, but a taking of a military possession of that
                            post. I think Genl. Dearborne would do well to desire Sibley to send us affidavits of that fact.
                        Our weather continues extremely seasonable & favorable for vegetation. I salute you with sincere affection.
                        
                            Th: Jefferson
                            
                        
                        
                            P.S. the pamphlet & papers shall be returned by next post.
                        
                    